Title: From Thomas Jefferson to John Wayles Eppes, 12 July 1807
From: Jefferson, Thomas
To: Eppes, John Wayles


                        
                            Dear Sir
                     
                            Washington July 12. 07.
                        
                        Yours of the 3d. is recieved. at that time I presume you had not got mine of June 19. asking the favor of you
                            to procure me a horse. I have lost three since you left this place. however I can get along with the three I have
                            remaining so as to give time for looking up a fourth suitable in as many points as can be obtained. my happiness at
                            Monticello (if I am able to go there) will be lessened by your not having yourself & Francis there. but the circumstance
                            which prevents it is among the most painful that have happened to me in life. thus comfort after comfort drops off from us
                            till nothing is left but what is proper food for the grave. I trust however we shall have yourself & Francis the ensuing
                            winter & the one following that, and we must let the after-time provide for itself. he will ever be to me one of the
                            dearest objects in life.
                        The affair of the Chesapeake seems to have come in as an interlude during the suspension of Burr’s trial. I
                            suspect it will turn out that the order Barclay recieved from his government was in equivocal terms implying force or not
                            as should suit them to say, and the construction would be governed by Buonaparte’s successes or misfortunes. I know that
                            Barclay’s order to the ships under him was of that character. however their orders are to be nothing in our eye. the fact
                            is what they have to settle with us. reason & the usage of civilized nations require that we should give them an
                            opportunity of disavowal & reparation. our own interest too, the very means of making war, requires that we should give
                            time to our merchants to gather in their vessels & property & our seamen now afloat: and our duty requires that we do
                            no act which shall commit Congress in their choice between war, non intercourse & other measures. you will be called as
                            early as the circumstances of health, & of an answer from England will recommend. probably some time in October. should
                            that country have the good sense to do us ample justice, it will be a war saved. but I do not expect it, and every
                            preparation therefore is going on, & will continue, which is within our power. a war need cost us very little; and we
                            can take from them what would be an indemnification for a great deal. For this every thing shall be in readiness at the
                            moment it is declared. I have not yet heard how Commodore Douglass has taken the proclamation. that he will obey it I
                            doubt. should he not, the moment our 16. gunboats in that quarter are ready, they will be able to take off all his small
                            vessels, & to oblige his large ones to keep together. I count on their being all ready before the end of this month; &
                            that by that time we shall have 32. in New York, and a good provision of batteries along the shores of the city: for to
                            waste labour in defending the approaches to it would be idle. the only practicable object is to prevent ships coming to
                            before it. we have nothing interesting to us from either London Paris or Madrid, except that Yrujo leaves us, and a
                            successor is to come. in the mean time we have recieved Foronda as Chargé des affaires, a most able and amiable man. in
                            consequence of this Bowdoin will probably go on to Madrid. we shall thus avoid the mischief which the dissensions between
                            him & Armstrong were likely to produce. present my warm affections to mr and mrs Eppes & to the family, and
                            accept the same for yourself.
                        
                            Th: Jefferson
                     
                        
                    